Ralph Dellevie v. Commissioner.Dellevie v. CommissionerDocket No. 33870.United States Tax Court1952 Tax Ct. Memo LEXIS 31; 11 T.C.M. (CCH) 1136; T.C.M. (RIA) 52334; November 21, 1952*31  Walter M. Campbell, Jr., Esq., for the respondent.  OPPERMemorandum Opinion OPPER, Judge: Deficiencies and penalties were determined against petitioner as follows: DeficiencyYearIncome TaxPenalties1942$ 6,555.50$ 4,916.631943160,375.60120,281.701944188,618.61141,463.971945266,694.25200,020.701946256,339.29192,254.481947123,179.8892,384.91Totals$1,001,763.13$751,322.39At the hearing respondent withdrew his claim of fraud. As a consequence the determination of the deficiency for 1942 was also withdrawn. By motion, respondent seeks an increased deficiency in income tax for 1943 by reason of the provisions of the Current Tax Payment Act and the withdrawal of the fraud charges. There having been no appearance on behalf of petitioner, and the fraud charges having been withdrawn, petitioner has failed to sustain his burden of proof. As to the amount of the increased deficiency on which respondent has the burden, Estate of Irving Lee Stone, 26 B.T.A. 1">26 B.T.A. 1, we regard the showing of respondent's exhibit, that the increase of the 1943 deficiency is a purely formal result of adding to the 1943*32  tax one-fourth of the deficiency previously determined for 1942, as adequately supporting his claim. Accordingly, Decision will be entered against petitioner for the deficiencies in income tax and 25 per cent penalty determined in the deficiency notice, except that as to the year 1942 there is no deficiency, and that as to the year 1943, the deficiency is in the amount of $162,014.48 in income tax and in addition a 25 per cent penalty in the amount of $40,503.62.